The United Nations was created, not to lead humankind to heaven but to save it from hell. These were the apt words of Mr. Dag Hammarskjöld, who served as the second Secretary-General, from 1953 to 1961, and saw things for what they were. The United Nations was created according to the people’s will 70 years ago, following the Second World War, to save succeeding generations from the scourge of war. Today, in a world beset by armed conflict, violent extremism, radicalization and terrorism, in a world where war, persecution and violations of human rights force millions and millions of people — men, women and children — to leave their homes and to take to the road in mass exoduses in search of safety and dignity, the achievement of that goal seems far more urgent than ever.
The choice of theme for the seventieth session of the General Assembly, “The United Nations at 70: the road ahead for peace, security and human rights”, was
15-29658 39/55

A/70/PV.22 01/10/2015
wise indeed. As we have said many times from this rostrum, human rights and the rule of law are closely interconnected and one cannot exist without the other. I shall not revert again to the historic adoption of the post-2015 development agenda except to recall that Secretary-General Ban Ki-moon, speaking in San Francisco in June and commenting on the importance and scope of this universal programme, observed that we were the first generation that could put an end to poverty in the world and the last generation that could take action to prevent the worst consequences of a warming Earth.
That observation should cause us to renew our commitment to a better future for all, to show solidarity, to unite our forces, pursuant to the Charter of the United Nations. As we did when we reached agreement on the Addis Ababa Action Agenda and the 2030 Agenda for Sustainable Development, we must spare no effort to come together at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris in December, so that we can accept an ambitious and binding climate change agreement that applies to all countries and will keep the increase in global warming to below 2°C. As President of the European Council, Luxembourg will spare no effort to ensure that the Paris meeting will be a success. We must seize this historic opportunity.
Another priority project during Luxembourg’s presidency of the Council in which I will invest all my energies is that of migration. According to the data of the Office of the High Commissioner for Refugees, today there are 59.5 million displaced persons, including refugees, or more than at any time since 1945, at the end of the Second World War. As the Secretary- General noted, the continuous flow of migrants and the surge of human misery bring us face to face with our responsibilities as political leaders, as members of the international community and, obviously, as human beings.
In times of crisis, unfortunately, various unilateral vague desires and nationalist or populist reflexes seem to reappear. We saw that happen again, tragically, in the summer. But no country can face the unprecedented crisis of migrants and refugees alone. Withdrawing into ourselves is not the answer. We must act together, as the countries of origin, transit and destination of migrants, and respond to the challenges posed by migrant movements in the Mediterranean, the Balkans
and elsewhere. Only if we firmly anchor our actions in respect for our international commitments, shall we find a solution worthy of our shared values, the values for which the United Nations and the European Union were founded.
At the level of the European Union we took a first step during the past week by deciding to relocate within the countries of the Union 120,000 people who clearly need international protection. Other decisions will follow shortly. The European Union will respond to the urgent needs of refugees by donating at least an additional €1 billion to the Office of the United Nations High Commissioner for Refugees, the World Food Programme and other such bodies. We will increase our assistance to Lebanon, Jordan and Turkey to deal with the Syrian refugee crisis. We will help Western Balkan countries deal with the flow of refugees, including through pre-accession instruments.
We cannot simply deal with the symptoms of the crisis. We must also tackle the root causes of migration and of refugee flows: development inequalities, especially in Africa; conflict and violence; the absence of the rule of law; persecution and violations of human rights; and impunity. That brings us back to the interconnectedness of security, development and respect for human rights and the need to adopt a comprehensive, integrated approach for the most effective application to development and migration of a combination of foreign policy, security, trade and cooperation instruments. The upcoming Valletta summit on migration on 11 and 12 November will provide an opportunity for us to discuss a comprehensive approach to the question of migration with our African partners, an opportunity which I welcome.
For more than four years, Syria has been synonymous with war, violence and exodus. One in six Syrians has now fled the country. One out of two has had to leave home. Every day 9,500 persons are added to the list of displaced persons. Every minute a family is forced to abandon everything. A whole of generation of children has been exposed to war, violence and death and deprived of fundamental freedoms, protection and education. More than 220,000 people have lost their lives. Indiscriminate aerial bombing, the release of barrel bombs, the acts of violence and the violations of human rights and international law continue unabated. The sieges continue. The denial of assistance and the obstruction of humanitarian assistance persist. Crimes
40/55 15-29658

01/10/2015 A/70/PV.22
against humanity and war crimes are committed every day with impunity.
That cannot continue; it must be stopped. The situation is the Security Council’s responsibility and it is the responsibility of all of us. The solution to the Syrian conflict cannot be humanitarian, nor can it be military.
Today, the worst thing is the indiscriminate shelling in an undisciplined way and without prior coordination. The people are waiting for us to end the carnage rather than to make it worse.
A solution to the conflict can only be political. As we have said time and again, any lasting settlement requires a political transition that meets the legitimate aspirations of the Syrian people, in line with the Geneva communiqué (S/2012/522, annex). Words must be followed by actions. It is time for negotiations to finally begin. All of us must support Special Envoy Staffan de Mistura in his efforts. The fate of the Syrian people and the stability of Syria and of its neighbours within and beyond the region depend on it.
In that context, I will say a word on the destructive barbarism of the terrorist group Daesh and the urgent need to combat it. The tragic current situation in Syria, Iraq and Libya, and its repercussions in Europe, demonstrates that the international community must work together to stop the advance of Daesh. The day before yesterday, my country participated in a summit meeting organized by President Obama, which was the continuation of a discussion held in the Security Council one year ago (see S/PV.7272). The Assembly can continue to count on our country’s support in combating Daesh and violent extremism, whether in terms of preventing radicalization, exchanging intelligence, countering the phenomenon of foreign terrorist fighters or taking measures against terrorist financing.
I must mention another tragedy at the heart of the tumult in the Middle East, which is the Israeli-Palestinian conflict. The year 2015 was sadly emblematic of the impasse of the peace process, which, at present, is only that in name. In an environment characterized by a total lack of prospects and the continuing cycle of revenge, the idea that there might be an alternative to the two- State solution is beginning to gain public support and to be applied on the ground. During my travels in the region last month, I was able to see that development for myself. But it involves an illusion, and perhaps a
very dangerous one. The two-State solution remains the only way forward. The conditions for that solution are obvious, both with respect to the 1967 borders and the establishment of Jerusalem as the capital of the two States.
The call to stop the settlements is not a matter of Israel-bashing, as it was described by the Prime Minister of Israel earlier today. Rather, it is a call to reason, to give the resumption of negotiations a chance. But to save the two-State solution, we must change our mindset. We must think outside the box. Now is no longer the time for efforts that lead nowhere. We must encourage a new negotiating format, broaden the circle of participants so that there is a greater involvement of Europe and especially of the Arab countries, reactivate the role of the Security Council and set a reasonable time frame within which to conclude the negotiations.
Israel has the right to live in peace and security, but it is clear to me that Israel’s security in the long and medium term will depend on the creation of a sovereign and democratic State of Palestine, living alongside it. The two-State solution is the only solution that is just and moral for both parties. As of yesterday, the Palestinian flag began to fly beside those of the States Members of the Organization. Let us all work to make it become more than just a symbol.
The comprehensive solution to the Iranian nuclear issue, which the E3+3 and the European Union reached after several years of negotiations with Iran, demonstrates that we should not lose faith in the power of diplomacy, even when tackling the thorniest of issues. The international community has made considerable efforts in those negotiations with Iran, which also serve the security interests of Israel. Let us be less fatalistic. Israel’s right to exist is not affected by that agreement. In fact, the opposite is the case. We believe that the full and rigorous implementation of the Joint Plan of Action, adopted on 14 July, will mark a fundamental turning point for peace and security in the region.
We could also say much more regarding other regions in the world, including Africa, as well as my own continent, Europe, where a conflict dating from another era started to affect Ukraine in February 2014 and is still ongoing. Thanks to substantial mediation efforts and commitment on the part of Germany, France and the European Union; thanks to close cooperation between regional and international organizations, first and foremost among them the Organization for Security and Cooperation in Europe; and thanks to
15-29658 41/55

A/70/PV.22 01/10/2015
the continuous monitoring of the United Nations, especially of the human rights situation in the Crimea and in eastern Ukraine, the foundations of a settlement of the crisis in Ukraine have been established in recent months. Commendable efforts have also been made with respect to regional autonomy and decentralization. The upcoming regional elections will be critical. It will be especially vital to hold them throughout the country and, therefore, in the Donbas region, under the authority of Ukrainian law. It is essential that each party fully respect the commitments entered into in the Minsk agreements.
When we talk of Ukraine, the Middle East, South Sudan, the Central African Republic, Mali or Burkina Faso, there is one constant in all the situations, which is that diplomacy and the commitment to human rights and the rule of law must prevail, if we are to solve today’s profound crises. Our Secretary-General has fully risen to the challenge with the Human Rights Up Front initiative, firmly reminding us of our collective responsibility to protect and to place human rights at the centre of United Nations efforts to prevent conflict. To that end, all the actors and organs within the United Nations system must play their respective roles.
Allow me to focus on the particular role of the Security Council and its members. According to the Charter of the United Nations, the primary responsibility for maintaining peace and international security was conferred upon the Security Council to “ensure prompt and effective action by the United Nations”. The paralysis of the Council, when populations are threatened with horrific crimes, runs counter to the spirit of the Charter. That is why we welcome and support the initiative launched by France aimed at ensuring that the permanent members of the Security Council refrain from using the right of veto in cases of mass atrocities.
But beyond the permanent members, each of the Member States must assume its responsibility. Each one has its role to play, in working towards decisive action by the Security Council to prevent or halt mass atrocities. We therefore encourage all Member States to support the code of conduct as it relates to the action of the Security Council against genocide, crimes against humanity and war crimes. It will be officially launched on the occasion of the seventieth anniversary of the United Nations. The same code of conduct has been developed by the Accountability, Coherence and Transparency group, of which Luxembourg is a
member. The responsibility to protect must cease to be an abstract principle and become a concrete reality.
At 70 years of age, the United Nations must be able adapt in order to be up to the challenges it faces. On that account, we welcome the ongoing reviews that aim to make United Nations actions more efficient in its peacekeeping operations, peacebuilding or in the implementation of Security Council resolution 1325 (2000), which recognizes women’s indispensable role in peace and security. Luxembourg will continue to engage with the numerous Member States that wish to push forward a reform of the United Nations. I am obviously thinking, in particular, about a reform that would make the Security Council more effective, transparent and representative of today’s world.
Let me conclude my remarks as I began them, with a quotation. This one is from Mahatma Gandhi. I understand it as an exhortation and a reminder of the responsibilities that we must shoulder, if we want to realize the dream of the creators of our Organization, which is the dream of a world of peace and dignity for all and the dream of a better world: “You must be the change you wish to see in the world”.
